Citation Nr: 0502727	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03 02 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel





INTRODUCTION

The veteran had active service from December 1941 to February 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The appellant withdrew her request for a hearing in 
correspondence received in September 2004.  


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1998.

2.  During his lifetime, the veteran was service connected 
for arteriosclerotic heart disease.  

3.  The cause of death was atherosclerotic heart disease.  


CONCLUSION OF LAW

Service-connected arteriosclerotic heart disease caused or 
contributed to death.  38 U.S.C.A. § 1310 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that any defect in regard to VCAA 
is harmless error as the claim is herein granted.  

The appellant has appealed the denial of service connection 
for the cause of death.  Service connection for the cause of 
death may be established if a disability incurred in or 
aggravated by service caused or contributed substantially or 
materially to the cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

During the veteran's lifetime, service connection was 
established for arteriosclerotic heart disease.  According to 
the certificate of death, the veteran died on December [redacted], 
1998.  The immediate cause of death was atherosclerotic heart 
disease.  Since the veteran died due to a service-connected 
disability, service connection for the cause of death is 
granted.

The Board has reviewed the reasoning of the agency of 
original jurisdiction (AOJ) contained in the May 2002 rating 
decision.  The AOJ accorded the death certificate no 
probative value.  If there is a basis for this determination, 
it is not in the record.  Furthermore, there is no negative 
evidence.  The Board does not find it impossible to believe 
that a veteran with heart disease died of heart disease.  
Consequently, the benefits sought on appeal are granted.  


ORDER

Service connection for the cause of death is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


